Title: From Thomas Jefferson to Reuben Lewis, 6 November 1804
From: Jefferson, Thomas
To: Lewis, Reuben


               
                  
                     Dear Sir
                  
                  Washington Nov. 6. 04.
               
               I inclose you a letter directed to your brother which came to me under cover a few days ago. I have the pleasure also to inform you that we have lately recieved thro a channel meriting entire confidence, advice that on the 4th. of Aug. he was at the mouth of the river Plate, 600 miles up the Missouri, where he had met a great council of the Missouris, Panis & Ottos, at their invitation; and had also on their request appointed among them three grand chiefs. two of his men had deserted from him. he had with him 2. boats and about 48 men. he was then setting out up the river. one of his boats & half the men would return from his winter quarters. in the spring he would leave about a fourth where he wintered to make corn for his return, & would proceed with the other fourth. all accounts concur in the entire friendly dispositions of the Indians and that he will be through his whole course as safe as at home. believing that this information would be acceptable to your self, his mother & friends, I communicate it with pleasure and with it tender my salutations & best wishes.
               
                  
                     Th: Jefferson
                  
               
            